Case 2:20-cv-02927-CBM-AS Document 53 Filed 10/21/20 Page 1 of 18 Page ID #:1214



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      DONALD MCDOUGALL,ET AL.,                    Case No.: 2:20-cv-02927-CBM-AS
12             Plaintiff's,
                                                    ORDER RE: MOTION TO
13      vs.                                         DISMISS CASE(DKT. NO.42)
14     COUNTY OF VENTURA,
       CALIFOR1vIA,ET AL.,
15
               Defendants.
16
17
              The matter before the Court is Defendants County of Ventura, William
18
       Ayub, Dr. Robert Levin, and William T. Foley's (collectively,"Defendants")
19
       motion to dismiss the first amended complaint("FAC").1 (See Dkt. No. 42.)
20
       Plaintiffs Donald McDougall, Juliana Garcia, Second Amendment Foundation,
21
       California Gun Rights Foundation, and Firearms Policy Coalition (collectively,
22
      "Plaintiffs") oppose the Motion. (See Dkt. No. 43("Opp.").)
23
              Also pending before the Court are Defendants'Request for Judicial Notice
24
       with E~chibits ("Defendants' RJN"), Plaintiffs' Request for Judicial Notice In
25
       Support ofPlaintiffs' Opposition ("Plaintiffs' RJN"), and Defendants'
26
       Supplemental Request for Judicial Notice with Exhibit 1 ("Defendants'
27
28
       1 Hereinafter referred to as the "Motion."
                                                    1
Case 2:20-cv-02927-CBM-AS Document 53 Filed 10/21/20 Page 2 of 18 Page ID #:1215



 1     Supplemental RJN"). (See Dkt. No. 42-1 (Defendants'RJN),44 (Plaintiffs' RJN),
2      45-1 (Defendants' Supplemental RJN).)
3                                          I.BACKGROUND
4      A.     Factual Background
5             This is an action under 42 U.S.C. § 1983 for one count of violation of the
6      Second Amendment.2 (See Dkt. No. 19(FAC).) As of June 1, 2020, the novel
7      coronavirus, COVID-19, has infected 1,787,680 people and killed 104,396 people
8      across the nation. (Defendants'RJN at Ex. 2, p.l.) "Because people may be
9      infected but asymptotic, they may unwittingly infect others." S. Bay Pentecostal
10     Church uNewsom,---- U.S. ----, 140 S.Ct. 1613(2020)(mem.)(Roberts, C.J.,
11     Concurring). The COVID-19 pandemic "has thrust humankind into an
12     unprecedented global public health crisis." Altman a County ofSanta Clara, No.
13     20-cv-02180-JST, 2020 WL 2850291, at * 1 (N.D. Cal. June 20, 2020)(citation
14     omitted).
15            On or about March 4, 2020, Governor Gavin Newsom proclaimed a state of
16     emergency in California due to COVID-19. (FAC at ¶ 34.) Beginning on March
17     17, 2020, defendant Dr. Robert Levin ("Levin"), the Ventura County Health
18     Officer, issued a series of"stay well at home" orders on behalf of defendant
19     County of Ventura (the "County"). (FAC at ¶¶ 50-53.) The stay well at home
20     orders generally required individuals living within the County to stay at their
21     places of residence and cease business activities, but exempted certain "essential
22     businesses" from those prohibitions. Although the scope ofthe stay well at home
23     orders varied as the County amended the order, it is undisputed that firearms
24     retailers were not deemed "essential businesses" and were therefore mandated to
25
26
27     Z Plaintiffs assert a violation of the "Right to Travel" as Count II of the FAC. (FAC at ¶¶ 82-88.)
       In their Opposition, Plaintiffs dismiss Count II "[i]n the interest of economy and efficiency."
28
      (Opp. at p. 1, n.l.) Therefore, the Court considers only Count I in this order.
                                                        2
Case 2:20-cv-02927-CBM-AS Document 53 Filed 10/21/20 Page 3 of 18 Page ID #:1216



1      be closed from at least March 20, 2020 to May 7, 2020. (See Dkt. No. 45(Reply)
2      at p. 4:9-17.)
3             Plaintiffs Donald McDougall("McDougall") and Juliana Garcia("Garcia")
4      are residents ofthe County. (FAC at ¶¶ 7-8.) McDougall purchased a firearm
5      from a licensed firearm dealer and left another firearm with a licensed gunsmith,
6      but was unable to retrieve those firearms or acquire ammunition due to the stay
7      well at home orders. (Id. at ¶ 59.) Garcia desired to purchase a firearm and
8      ammunition, but was unable to acquire a Firearm Safety Certificate("FSC")or
9      purchase a firearm and ammunition due to the stay well at home orders. (Id. at ¶
10     lers and ranges noecond Amendment Foundation, Inc.("SAF"), California Gun
11     Rights Foundation("CGF"), and Firearms Policy Coalition, Inc.("FPC")
12    (collectively, the "Institutional Plaintiff's") are nonprofit organizations whose
13     members in the County were affected by the stay well at home orders. (Id. at ¶¶ 9-
14     11.)
15            The FAC alleges the Defendants violated Plaintiffs' rights under the Second
16     Amendment because the issuance and enforcement ofthe stay well at home orders
17     prevented McDougall, Garcia, and members ofthe Institutional Plaintiffs from
18     buying, selling, and transferring firearms and ammunition, and as well as training
19     with firearms at firing ranges("Count I"). (FAC at ¶¶ 65-66, 81.) Plaintiffs seek
20     declaratory relief, injunctive relief, and nominal damages against Defendants.
21    (FAC at Prayer for Relief.)
22     B.     Procedural Background
23            The complaint was filed on March 28, 2020. (See Dkt. No. 1.) McDougall
24     applied for an ex parte temporary restraining order on March 30, 2020(see Dkt.
25     No. 8, 9), which the Court denied on April 1, 2020. (See Dkt. No. 12.) In that
26     order, the Court held McDougall was not entitled to a temporary restraining order
27     because his Second Amendment claim was unlikely to succeed on the merits under
28     intermediate scrutiny. (Id.) On April 14, 2020, Plaintiffs filed the FAC, which

                                                  3
Case 2:20-cv-02927-CBM-AS Document 53 Filed 10/21/20 Page 4 of 18 Page ID #:1217



 1     added additional plaintiffs and a cause of action for violation ofthe right to travel.
2     (Dkt. No. 20.) Plaintiffs filed a second ex parte application for a temporary
3      restraining order on Apri124, 2020(see Dkt. No. 27), which the Court denied on
4      Apri130, 2020. (See Dkt. No. 30.) The Court set Plaintiffs' request for an order to
5      show cause why a preliminary injunction should not issue for hearing on May 19,
6      2020. (Dkt. No. 35.) After receiving and considering briefs from both parties,
7      Plaintiffs withdrew the motion for preliminary injunction on May 18, 2020. (Dkt.
8      No. 40.)
9                                         II. JURISDICTION
10            The Court has jurisdiction over this action under 28 U.S.C. § 1331.
11                                     III. LEGAL STANDARD
12     A.     Fed. R. Civ. P. 12(b)(6)
13            Rule 12(b)(6) allows a court to dismiss a complaint for "failure to state a
14     claim upon which relief can be granted." To survive a motion to dismiss, the
15     complaint "must contain sufficient factual matter, accepted as true, to `state a
16     claim to relief that is plausible on its face."' Ashcroft a Iqbal, 556 U.S. 662,663
17    (2009)(quoting Bell Atlantic Corp. a Twombly, 550 U.S. 544, 570(2007)). All
18     well-pleaded facts are taken as true, with all reasonable inferences in favor ofthe
19     plaintiff. Twombly, 550 U.S. at 570. Labels, conclusions, or formulaic recitation
20     ofthe elements of a cause of action will not suffice. Twombly, 550 U.S. at 555. A
21     complaint must state "evidentiary facts which, if true, will prove [the claim]."
22     Kendall a Visa U.S.A., Inc., 518 F.3d 1042, 1047(9th Cir. 2008).
23     B.     Fed. R. Civ. P. 12(b)(1)3
24            The Court may dismiss a complaint for lack of subject matter jurisdiction.
25     See Fed. R. Civ. P. 12(b)(1). the plaintiff has the burden to establish that subject
26
      3 Defendants did not move to dismiss the FAC under Rule 12(b)(1)in this Motion. Defendants
27    concede, however,that their challenge based on mootness arises under Rule 12(b)(1).
      Defendants argue in the Reply that the Court should consider the mootness arguments because
28
      "Plaintiff's suffer no prejudice for Defendants' inadvertent error in omitted 12(b)(1) as a basis for

                                                         Q
Case 2:20-cv-02927-CBM-AS Document 53 Filed 10/21/20 Page 5 of 18 Page ID #:1218



1      matter jurisdiction is proper. See Ass'n ofAm. Med. Colls. a United States, 217
2      F.3d 770, 778-779(9th Cir. 2000). To meet this burden, the plaintiff must show
3     "affirmatively and distinctly the existence of whatever is essential to federal
4     jurisdiction." Tosco Corp. a Cmtys.for a Better Env't, 236 F.3d 495,499(9th Cir.
5      2001), overruled on other grounds, Hertz Corp. a Friend, 559 U.S. 77, 82(2010).
6      A motion to dismiss for lack of subject matter jurisdiction may be a facial attack,
7      where the allegations of the complaint are insufficient on their face to invoke
8      federal jurisdiction, or a factual attack, where "the challenger disputes the truth of
9      the allegations that, by themselves, would otherwise invoke federal jurisdiction."
10     Wolfe a Strankman, 392 F.3d 358, 362(9th Cir. 2004)(citation and quotation
11     marks omitted).
12                                         IV. DISCUSSION
13     A.     Requests for Judicial Notice
14           "the court may judicially notice a fact that is not subject to reasonable
15     dispute because it(1)is generally known within the trial court's territorial
16    jurisdiction; or(2)can be accurately and readily determined from sources whose
17     accuracy cannot reasonably be questioned." Fed. R. Evid. 201(b). The Court may
18     take judicial notice of a document that is a government publication and a matter of
19     public record. See Lee a City ofLos Angeles, 250 F.3d 668,688(9th Cir. 2001).
20            Defendants'RJN requests judicial notice of orders of various federal courts
21    (Ex. 1, 4, 28), publications from state and federal agencies(Ex. 2, 3,9-14, 16-27),
22     scientific publications(Ex. 5-8), and a newspaper article (Ex. 15). (See Dkt. No.
23     42-1 (Defendants' RJN)at p. 2:3-5:7.) Here, the publications from state and
24     federal agencies are matters of public record that are not subject to reasonable
25     dispute. See U.S. ex rel. Modglin a DJO Global Inc., 48 F.Supp.3d 1362, 1381
26
27     dismissal in their notice of motion" because Plaintiffs fully briefed the mootness argument in
28     their Opposition. (Reply at p.2, n.l.) The Court considers the motion to dismiss under Rule
       12(b)(1).
Case 2:20-cv-02927-CBM-AS Document 53 Filed 10/21/20 Page 6 of 18 Page ID #:1219



1     (C.D. Cal. 2014)("Under Rule 201, the court can take judicial notice of `[p]ublic
2      records and government documents available from reliable sources on the
3      Internet,' such as websites run by governmental agencies."). Moreover, this Court
4      may consider the opinions of other federal courts without reliance on the doctrine
5      ofjudicial notice. In contrast, Defendants provide no authority for this Court to
6      take judicial notice ofthe truth of newspaper articles and scientific publications.
7     "This is because often, the accuracy of information in newspaper articles and press
8      releases cannot be readily determined and/or can be reasonably questioned."
9      Gerritsen a Warner Bros. Entertainment Inc., 112 F.Supp.3d 1011, 1028(C.D.
10     Cal. 2015). Therefore, the Court GRANTS Defendants'RJN as to Exhibits 2, 3,
11     9-14, and 16-27, but DENIES the request for judicial notice as to Exhibits 1, 4, 5-
12     8, and 28.
13           Plaintiffs' RJN requests judicial notice of newspaper articles and
14     publications(Ex. 1-4, 9-11), and publications from state and federal agencies(Ex.
15     5-8). (See Dkt. No. 44 (Plaintiffs' RJN)at p. 1:25-3:11.) As explained above,
16     publications from state and federal agencies are matters of public record that are
17     not subject to reasonable dispute. See DJO Global Inc., 48 F.Supp.3d at 1381.
18     Therefore, the Court GRANTS Plaintiffs' RJN as to Exhibits 5-8. In contrast, the
19     Court DENIES the request for judicial notice related to the truth of newspaper
20     articles and publications contained in Ex. 1-4, 9-11. See Gerritsen, 112 F.Supp.3d
21     at 1028("The cases in which courts take judicial notice of newspaper articles and
22     press releases, however, are limited to a narrow set of circumstances not at issue
23     here — e.g., in securities cases for the purpose of showing that particular
24     information was available to the stock market.").
25           Defendants' Supplemental RJN asks the Court to take judicial notice of an
26     order ofthe Ventura County Health Officer, dated June 11, 2020. (Dkt. No. 45-1
27    (Defendants' Supplemental RJN)at Ex. 1.) Because this a publication from a
28

                                                  G
Case 2:20-cv-02927-CBM-AS Document 53 Filed 10/21/20 Page 7 of 18 Page ID #:1220



1      state government and a matter of public record, the Court GRANTS Defendants'
2      Supplemental RJN.
3      B.    Motion to Dismiss
4            1.     Mootness
5            "Mootness is a jurisdictional issue, and federal courts have no jurisdiction
6      to hear a case that is moot, that is, where no actual or live controversy exists."
7      MetroPCS Cal., LLC a Picker, 970 F.3d 1106, 1115-1116 (9th Cir. 2020)(citations
8      and quotation marks omitted). "When `there is no longer a possibility that [a
9      party] can obtain relief for [its] claim, that claim is moot.'" Id. at 1116(quoting
10     Ruvalcaba a City ofLos Angeles, 167 F.3d 514, 521 (9th Cir. 1999))(brackets in
11     original).
12           Defendants move to dismiss Count I under Fed. R. Civ. P. 12(b)(1), arguing
13     the Second Amendment claim became moot as to all Plaintiff's on May 7, 2020,
14     when the County amended the stay well at home order such that it "no longer
15     prohibits firearm stores from opening." (Mot. at p. 10:18-20.) Moreover,
16     Defendants argue McDougall's claim became moot on Apri120, 2020, when the
17     stay well at home order "was amended to expressly allow gun purchasers ... to
18     complete the purchases offireanns." (Id. at p. 10:20-21.)
19           The stay well at home order dated Apri120, 2020("Apri120 County Order")
20     required the closure of all non-essential businesses in the County. (Defendants'
21     RJN, Ex. 20 at ¶ 7.) The list of essential businesses in the Apri120 County Order
22     did not include firearm retailers, ammunition retailers, or firing ranges. (Id. at ¶
23     17(e).) The April 20 County Order made a "[s]pecial allowance for completion of
24     firearm sales," whereby individuals "who initiated the purchase of a firearm at a
25     store located within the County before March 20, 2020 (i.e., the day firearm stores
26     were ordered to be closed by the Health Officer)" were permitted to acquire the
27     firearm at the retailer. (Id. at ¶ 11.) McDougall purchased a firearm sometime
28     before the issuance ofthe stay well at home orders, and that firearm was in the

                                                  7
Case 2:20-cv-02927-CBM-AS Document 53 Filed 10/21/20 Page 8 of 18 Page ID #:1221



1      possession of a firearm dealer. (FAC at ¶ 59.) Therefore, McDougall was
2      permitted to retrieve that firearm under the Apri120 County Order.4
3             The stay well at home order dated May 7, 2020 was expressly made no
4      more restrictive than the State Stay at Home Order and permitted "[o]nly retail
5      businesses whose primary line of business qualifies as critical infrastructure under
6      the State Stay at Home Order" to be fully open to the public. (Defendants' RJN,
7      Ex. 23 at ¶ 8.)
8            "As a general rule, amending or repealing an ordinance will not moot a
9      damages claim because such relief is sought for `a past violation of[the plaintiff's]
10     rights." Epona LLC a County of Ventura, No. CV 16-6372, 2019 WL 7940582, at
11     *5(C.D. Cal. Dec. 12, 2019)(quoting Outdoor Media Grp. a City ofBeaumont,
12     506 F.3d 985,902(9th Cir. 2007)). Here, in addition to declaratory and injunctive
13     relief, Plaintiffs seek nominal damages. Nominal damages are available to remedy
14     a constitutional violation, even if"actual provable injury" has not occurred. Id.
15    (citing Memphis Cmty. Sch. Dist. a Stachura,477 U.S. 299, 307(1986)). Thus,
16     even if Defendants are correct that Plaintiffs could purchase firearms, ammunition,
17     and visit firing ranges at least by May 7, 2020, Defendants do not dispute that
18     there was a period of time during which the stay well at home orders prohibited
19     those activities. Assuming such actions by the Defendants violated the Second
20     Amendment(discussed below), Plaintiffs would be entitled to nominal damages.
21     Therefore, there is a possibility that Plaintiffs can obtain relief for their claim, and
22     the claim is not moots See MetroPCS Cal., LLC,970 F.3d at 1116.
23
       4 Defendants do not address whether McDougall could retrieve another firearm he owned that
24
       was left with a gunsmith consistent with the Apri120 County Order, nor do Defendants address
25     whether McDougall could practice at a firing range or purchase ammunition within the County.
       5 In the Reply, Defendants argue that "Plaintiffs are not entitled to damages from any ofthe
26     named government of~'icials, nominal or otherwise, under the doctrine of qualified immunity."
      (Dkt. No. 45(Reply) at p. 10:26-28.) This argument is raised for the first time in the Reply.
27     Moreover, Plaintiffs bring claims against the named government officials in their official
28     capacity, such that qualified immunity would not be available. See Comm. House, Inc. a Ciry of
       Boise, 623 F.3d 945, 965 (9th Cir. 2010)("Qualified immunity, however, is a defense available
Case 2:20-cv-02927-CBM-AS Document 53 Filed 10/21/20 Page 9 of 18 Page ID #:1222



1             2.        Merits of the Second Amendment Claim
2             The parties contest the standard of review for the Second Amendment claim.
3      Defendants argue the framework set out in.Iacobson a Commonwealth of
4      Massachusetts, 197 U.S. 11, 30-31 (1905)should apply, while Plaintiffs rely on
5      tiered scrutiny, see, e.g., U.S. a Chovan, 735 F.3d 1127, 1136 (9th Cir. 2013).
6                  a.     Jacobson applies to the Second Amendment claim in this case
7             Jacobson involved a constitutional challenge to a state law and a rule
8      promulgated by the board of health of Cambridge, Massachusetts, which required
9      inhabitants ofthe city to be vaccinated against smallpox. Jacobson, 197 U.S. at
10     12-13. The United States Supreme Court reasoned that to hold in favor of the
11     plaintiff"would practically strip the legislative department of its function to care
12     for the public health and the public safety when endangered by epidemics of
13     disease." Id. at 37. Under the Jacobson framework,judicial review of
14     constitutional challenges to emergency measures taken by the state during a public
15     health crisis is narrow:
16            Ifthere is any such power in the judiciary to review legislative action
17            in respect ofa matter affecting the general welfare, it can only be when
              that which the legislature has done comes within the rule that, if a
18            statute purporting to have been enacted to protect the public health, the
19            public morals, or the public safety, has no real or substantial relation to
              those objects, or is, beyond all question, a plain, palpable invasion of
20            rights secured by the fundamental law, it is the duty ofthe courts to so
21            adjudge, and thereby give effect to the Constitution.
22    Id. at 31. The Jacobson Court emphasized that the manner in which the state

23     decides to combat an epidemic is entitled to deference. See id. at 30 ("It is no part

24     ofthe function of a court or a jury to determine which one oftwo modes was

25     likely to be the most effective for the protection ofthe public against disease.").

26
27
28     only to government officials sued in their individual capacities. It is not available to those sued
       only in their official capacities.").
Case 2:20-cv-02927-CBM-AS Document 53 Filed 10/21/20 Page 10 of 18 Page ID #:1223



 1            More recently, federal courts have relied on Jacobson in cases bringing
 2     constitutional challenges to state and local orders aimed at curbing the spread of
 3     COVID-19. In S. Bay United Pentecostal Church, 140 S.Ct. at 1613-1614, a
 4     plurality ofthe United States Supreme Court denied an injunction brought on First
 5     Amendment grounds against an Executive Order ofthe Governor of California
 6      which "limit[ed] attendance at places of worship to 25% of building capacity or a
 7     maximum of 100 attendees." Although four justices dissented, Chief Justice
 8     Roberts authored an opinion concurring with the fourjustice majority. Amongst
 9     other things, the Chief Justice wrote:
 10           The precise question of when restrictions on particular social activities
              should be lifted during the pandemic is a dynamic and fact-intensive
 11
              matter subject to reasonable disagreement.           Our Constitution
 12           principally entrusts "[t]he safety and the health of the people" to the
              politically accountable officials of the States to "guard and protect."
 13
             Jacobson a Massachusetts, 197 U.S. 11, 38, 25 S.Ct. 358, 49 L.Ed.
 14          643 (1905). When those officials "undertake[]to act in areas fraught
              with medical and scientific uncertainties," their latitude "must be
 15
              especially broad." Marshall a United States, 414 U.S. 417, 427, 94
 16          S.Ct. 700, 38 L.Ed.2d 618 (1974). Where those broad limits are not
              exceeded, they should not be subject to second-guessing by an
 17
             "unelected federal judiciary," which lacks the background,
 18           competence, and expertise to assess public health and is not
              accountable to the people. See Garcia a San Antonio Metropolitan
 19
              TransitAuthority, 469 U.S. 528,545, 105 S.Ct. 1005,83 L.Ed.2d 1016
 20          (1985).
 21    S. Bay United Pentecostal Church, 140 S.Ct. at 1613-1614. Although the Ninth
 22    Circuit has not directly addressed the standard of review for constitutional claims
 23    challenging health orders during a pandemic, other circuit courts have applied the
 24    Jacobson framework in that context. See, e.g., Adams &Boyle, P.C. a Slatery,
 25    956 F.3d 913,925-27(6th Cir. 2020)(affirming preliminary injunction of
 26    Tennessee emergency order halting procedural abortions); In re Abbott, 954 F.3d
 27    772, 783-788 (5th Cir. 2020)(granting writ of mandamus directing vacatur of
 28    temporary restraining order of Texas emergency order halting abortions);

                                                  10
Case 2:20-cv-02927-CBM-AS Document 53 Filed 10/21/20 Page 11 of 18 Page ID #:1224



 1     Robinson a Attorney General, 957 F.3d 1171, 1179-80(11th Cir. 2020); In re
 2     Rutledge, 956 F.3d 1018, 1028(8th Cir. 2020)(holding district court erred by not
 3     using Jacobson to evaluate Arkansas abortion restrictions).
 4           Defendants argue that Jacobson "must be read with its historical limitations
 5     in mind," as it was decided "long before the evolution of modern constitutional
 6     scrutiny." (Opp. at p. 16.) This argument is unavailing because the weight of
 7     authority from both the United States Supreme Court and Circuits indicates the
 8     Jacobson framework is valid authority. Defendants next argue the Jacobson
 9     framework applies to "legislative-enacted restraints on general liberty interests
 10    not specifically protected by enumerated fundamental rights." (Opp. at 16 (italics
 11    in original).) The Court rejects that argument on two grounds. First, the Supreme
 12    Court in Jacobson considered a challenge to state law and a regulation
 13    promulgated by the local board of health, so its holding is not limited to
 14    "legislatively-enacted restraints." Jacobson, 197 U.S. at 12-13. Second,the
 15    holding ofJacobson is not limited to "general liberty interests" as opposed to
 16    "enumerated fundamental rights," nor do Defendants point to language from
 17    Jacobson supporting such an interpretation. Indeed, the United States Supreme
 18    Court framed its holding in Jacobson broadly, reasoning "the liberty secured by
 19    the Constitution ofthe United States to every person within its jurisdiction does
 20    not import an absolute right in each person to be, at all times and in all
 21    circumstances, wholly freed from restraint." Id. at 26.
 22          Because this case involves a constitutional challenge to a health order
 23    promulgated by the County in response to a nationwide public health crisis, the
 24    Court applies Jacobson to determine whether the stay well at home orders violated
 25    the Second Amendment.
 26
 27
 28

                                                  11
Case 2:20-cv-02927-CBM-AS Document 53 Filed 10/21/20 Page 12 of 18 Page ID #:1225



 1                  b.     the Stay Well at Home Orders Are Consistent with
 2                         Jacobson
 3           Under the standard ofreview set forth in Jacobson, the Court must
 4     determine(1) whether the County's orders "halve] no real or substantial relation"
 5     to the County's objective of preventing the spread of COVID-19; or(2) whether
 6     the County of Ventura's orders affect "beyond all question, a plain, palpable
 7     invasion of rights secured by" the Constitution. Jacobson, 197 U.S. at 31. The
 8     stay well at home orders meet the first test under Jacobson. The stated objective
9      ofthe stay well at home orders "is to ensure that the maximum number of persons
 10    stay in their places of residence to the maximum extent feasible, while enabling
 11    essential services to continue, to slow the spread of COVID-19 to the maximum
 12    extent possible." (Defendants' RJN at Ex. 11, ¶ 1.) The County elected to achieve
 13    this goal by deeming certain businesses, travel, and services "essential" and
 14    restricting businesses, travel, and services that were not deemed essential.
 15    Because those limitations restrict in-person contact, they are substantially related
 16    to the objective of preventing the spread of COVID-19. Plaintiffs allege in the
 17    FAC and argue in their Opposition that the County acted arbitrarily or erroneously
 18    by not deeming firearm retailers, ammunition retailers, and firing ranges "essential
 19    businesses." (Opp. at p. 14:15-15:8; FAC at ¶¶ 2-3, 58, 65, 72-76, 81.) this
 20    argument is unavailing. Jacobson holds that it is not the role ofthe judiciary to
 21    second-guess policy choices favoring one oftwo modes of preventing the spread
 22    of a disease, which is precisely what Plaintiffs request this Court to do. Jacobson,
 23    197 U.S. at 30. Moreover, Plaintiffs do not dispute that the stay well at home
 24    orders bear a substantial relation to the County's objective oflimiting the spread
 25    of COVID-19.
 26          Under the second test ofJacobson,the stay well at home orders must not
 27    affect "beyond all question, a plain, palpable invasion of the Second Amendment.
 28    Jacobson, 197 U.S. at 31. In Altman a County ofSanta Clara, ---- F.Supp.3d ----,

                                                 12
Case 2:20-cv-02927-CBM-AS Document 53 Filed 10/21/20 Page 13 of 18 Page ID #:1226



 1     2020 WL 2850291, at *10(N.D. Cal. June 2, 2020), the district court found there
 2     to be "significant overlap between the `plain, palpable invasion' prohibited by
 3     Jacobson and the `complete prohibition' on the Second Amendment right that
 4     [District ofColumbia a Heller, 554 U.S. 570,629(2008)] deemed categorically
 5     unconstitutional."6 Because this approach unifies the Jacobson framework with
 6     modern constitutional jurisprudence, the Court applies the reasoning ofAltman to
 7     determine whether a "plain, palpable" invasion ofthe Second Amendment resulted
 8     from the enactment ofthe stay well at home orders.
9            "[T]he Second Amendment protects the right to possess a handgun in the
 10    home for purposes of self-defense." McDonald a City ofChicago, 561 U.S. 742,
 11    791 (2010)(holding Second Amendment is incorporated to the states via the
 12    Fourteenth Amendment). The "core" Second Amendment right to keep and bear
 13    arms includes the rights to acquire firearms, purchase ammunition, and maintain
 14    proficiency in firearms use. See Teixera a County ofAlameda, 873 F.3d 670,677-
 15    678(9th Cir. 2017).
 16           Defendants argue the temporary nature ofthe stay well at home orders and
 17    amendments thereto that were solicitous to McDougall distinguish the stay well at
 18    home orders from the categorical ban of handguns at issue in Heller. Moreover,
 19    Defendants argue the right to purchase firearms is subject to regulation without
 20    violating the Second Amendment. See Heller, 554 U.S. at 626-27("[N]othing in
 21    our opinion should be taken to cast doubt on ... laws imposing conditions and
 22    qualifications on the commercial sale of anus."). Although Plaintiffs do not apply
 23    the Jacobson framework,they maintain the stay well at home orders "completely
 24    denied access to, and any lawful transactions involving, firearms and ammunition
 25    throughout the county." (Opp. at p. 19:19-21.) Thus, the Court may surmise that,
 26    in Plaintiffs' view,the stay well at home orders are analogous to the complete ban
 27
       6 The "complete prohibition" in Heller refers to laws of the District of Columbia that "generally
 28
       prohibited] the possession of handguns." Heller, 554 U.S. at 574,629.
                                                       13
Case 2:20-cv-02927-CBM-AS Document 53 Filed 10/21/20 Page 14 of 18 Page ID #:1227



 1     of handguns at issue in Heller, and therefore affected a plain and palpable
 2     violation of the Second Amendment right.
 3            Here, the Court finds the stay well at home orders did not amount to a plain
 4     and palpable violation ofthe Second Amendment, as required by Jacobson.
 5     Unlike the total prohibition of handguns at issue in Heller, the stay well at home
 6     orders are temporary and do not violate the Second Amendment. See Silvester u
 7     Harris, 843 F.3d 816,827(9th Cir. 2016); Altman a County ofSanta Clara, ----
 8     F.Supp.3d ----, 2020 WL 2850291, at *11-12. Silvester, 843 F.3d at 827, provides
 9     the closest analog to the temporary closure offirearms retailers and ranges at issue
 10    here. Silvester involved a challenge to California's 10-day waiting period to take
 11    possession offirearms. In upholding the law, the Ninth Circuit reasoned that
 12    "[t]he waiting period does not prevent any individuals from owning a firearm" or
 13    impose restrictions on the manner in which firearms are stored after they acquired.
 14    Id. Rather, the "actual effect" caused by the delay was "very small[,]" and one
 15    cognizable in the historical understanding ofthe Second Amendment:
 16           There is, moreover, nothing new in having to wait for the delivery of a
 17           weapon. Before the age ofsuperstores and superhighways, most folks
              could not expect to take possession of a firearm immediately upon
 18           deciding to purchase one. As a purely practical matter, delivery took
 19           time. Our 18th and 19th century forebears knew nothing about
              electronic transmissions. Delays of a week or more were not the
 20           product of governmental regulations, but such delays had to be
 21           routinely accepted as part of doing business.
 22    Silvester, 843 F.3d at 827. As in Silvester, the effect of the stay well at home

 23    orders was to delay Plaintiffs' ability to acquire and practice with firearms and

 24    ammunition and not to prohibit those activities. Thus, Plaintiffs have not

 25    demonstrated that the temporary closure offirearms retailers constitutes a plain

 26    and palpable violation oftheir Second Amendment right.'

 27
       ~ At least one other district court has considered whether a facially neutral emergency order to
 28
       curb COVID-19 violates the Second Amendment. In Altman a County ofSanta Clara, ----
                                                        14
Case 2:20-cv-02927-CBM-AS Document 53 Filed 10/21/20 Page 15 of 18 Page ID #:1228



 1            Therefore, the Court GRANTS the motion to dismiss with prejudice
 2     because the stay well at home orders did not amount to a violation ofthe Second
 3     Amendment under the standard set forth in Jacobson.
 4                   c.      the Stay Well At Home Orders Satisfy Traditional
 5                           Constitutional Analysis
6             The Court need not analyze Plaintiffs' Second Amendment claim under
 7     traditional constitutional scrutiny because Jacobson applies. Nonetheless, the
 8     Court finds the claim does not survive a motion to dismiss under the Ninth
9      Circuit's traditional framework for Second Amendment claims.
 10          "The Ninth Circuit assesses the constitutionality offirearm regulations
 11    under atwo-prong test. This inquiry `(1) asks whether the challenged law burdens
 12    conduct protected by the Second Amendment and (2)if so, directs courts to apply
 13    an appropriate level of scrutiny."' Duncan a Bacerra, 970 F.3d 1133, 1145 (9th
 14    Cir. 2020)(quoting Chovan, 735 F.3d at 1136)(internal citations omitted)). The
 15    Ninth Circuit "appears to ask four questions" to determine whether a challenged
 16    law burdens protected conduct:(1)"whether the law regulates `arms' for purposes
 17    ofthe Second Amendment;"(2)"whether the law regulates an arm that is both
 18    dangerous and unusual;"(3)"whether the regulation is longstanding and thus
 19    presumptively lawful;" and (4)"whether there is an persuasive historical evidence
20     in the record showing that the regulation affects rights that fall outside the scope of
21     the Second Amendment." Duncan,970 F.3d at 1145 (citations omitted). Ifthe
22     regulated arm is dangerous and unusual, persuasive historical evidence shows the
23     regulation affects rights outside the scope of the Second Amendment, or the
24     regulation is longstanding and presumptively lawful, then the law does not burden
25     protected conduct. Id.
26
       F.Supp.3d ----, 2020 WL 2850291, at *11-12, Judge Tigar ofthe Northern District of California
 27    held the County of Alameda's emergency orders did not violate the Second Amendment under
28     Jacobson because the restrictions were facially neutral and temporary.


                                                     15
Case 2:20-cv-02927-CBM-AS Document 53 Filed 10/21/20 Page 16 of 18 Page ID #:1229



 1            For purposes of this motion,the Court assumes the stay well at home orders
 2      burden protected conduct. Therefore, the Court "must proceed to the second prong
 3     of analysis and determine the appropriate level of constitutional scrutiny." Id. To
 4     determine the appropriate level of constitutional scrutiny, the Court asks "how
 5     `close'the challenged law comes to the core right of law-abiding citizens to
 6     defend hearth and home;" and "whether the law imposes substantial burdens on
 7     the core right." Id. at 1146. "Only where both questions are answered in the
 8     affirmative will strict scrutiny apply." Duncan,970 F.3d at 1146(citing Silvester,
 9     843 F.3d at 821).
 10           The Court finds the stay well at home orders do not substantially burden the
 11    Second Amendment. The stay well at home orders are analogous to and less
 12    restrictive than the waiting periods upheld in Silvester, 843 F.3d at 827, because
 13    the stay well at home orders are temporary, do not specifically target Second
 14    Amendment activities for restriction, and do not impose a categorical ban on the
 15    ownership of arms. Plaintiffs attempt to distinguish Silvester by arguing the
 16    statutory waiting periods apply only to "firearm transactions (not ammunition)"
 17    and the stay well at home orders "impose[d] a significant and severe additional
 18    burden on the core rights at stake." (Opp. at p. 24, n.5.) Plaintiffs' argument is
 19    unpersuasive. In Silvester, the waiting period law was challenged regarding its
 20    application "to those purchasers who have previously purchased a firearm or have
 21    a permit to carry a concealed weapon, and who clear a background check in less
 22    than ten days." Silvester, 843 F.3d at 818. Thus, the waiting period law created an
 23    additional layer to existing state laws regulating the manner in which firearms are
 24    purchased. The Ninth Circuit rejected the argument that stricter scrutiny ofthe
 25    waiting period law was required because the law added to existing regulations,
 26    holding that the waiting period law served other interests. Id. at 828-29.
 27           Because the stay well at home orders do not substantially burden the core
 28    right ofthe Second Amendment,the Court finds that intermediate scrutiny is the

                                                 16
Case 2:20-cv-02927-CBM-AS Document 53 Filed 10/21/20 Page 17 of 18 Page ID #:1230



 1     appropriate standard ofreview ifJacobson does not apply. See Duncan,970 F.3d
 2     at 1146. Under intermediate scrutiny, the second-step of Chovan requires two
 3     elements be met:"(1)the government's stated objective must be significant,
 4     substantial, or important; and (2)there must be a `reasonable fit' between the
 5     challenged regulation and the asserted objective." Id. at 821-822. Here, the
 6     stated objective ofthe County Orders is to prevent the spread of COVID-19, and
 7     the parties do not dispute that this interest is important. Therefore, the Court must
 8     determine whether there is a "reasonable fit" between temporary closure of
 9     firearms retailers and ranges and slowing the spread of COVID-19. The County
 10    determined that "social isolation is considered useful as a tool to control the
 11    spread of pandemic viral infections," such as COVID-19. (Defendants' RJN at
 12    Ex. 11, p.l.) Thus, there is a reasonable fit between the County's objective of
 13    slowing the spread of COVID-19 and the temporary closure ofnon-essential
 14    businesses, including firearms retailers. Plaintiff's argue that it was unnecessary
 15    for the County to deem firearms retailers and ranges non-essential to slow the
 16    spread of COVID-19, but "intermediate scrutiny does not require the least
 17    restrictive means of furthering a given end." Silvester, 843 F.3d at 827. Therefore,
 18    even though Defendants may have been able to adopt less restrictive means of
 19    achieving its goal ofreducing the spread of COVID-19, it was not required to do
 20    so.
 21    ///
 22    ///
 23    ///
 24    ///
 25    ///
 26    ///
 27    ///
 28    ///

                                                 17
Case 2:20-cv-02927-CBM-AS Document 53 Filed 10/21/20 Page 18 of 18 Page ID #:1231



 1             Therefore, the Court finds that the stay well at home orders survive
 2      intermediate scrutiny in this case.
 3                                     V. CONCLUSION
 4            The Court GRANTS the motion to dismiss pursuant to Fed. R. Civ. P.
 5      12(b)(6) with prejudice.
6
 7            IT IS SO ORDERED.
 8
9       DATED: October 21, 2020
 10
 11                                            CONSUELO B. MARSHALL
 if~~                                          UNITED STATES DISTRICT JUDGE

 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
